Citation Nr: 0809149	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbosacral strain.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1974 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Los Angeles, 
California; hence, that RO now has jurisdiction over the 
claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In this case, the veteran maintains that his low back 
disability is attributable to service.  He asserts that he 
injured his back during AIT in the Army.

Current medical records indicate that the veteran complains 
of and receives treatment for low back pain.  A January 2004 
magnetic resonance imaging (MRI) shows L3-4 and L5-S1 disc 
desiccation with annular tears, no central source of 
bilateral lower extremity radiculopathy identified, and no 
spondylolysis.  

The veteran's entrance examination report reflects normal 
findings.  However, the service medical records thereafter 
show that in June 1974, the veteran returned from training 
with complaints of back pain.  At that time, the veteran 
stated that he had a curved spine and had had problems prior 
to service.  The veteran was referred to physical therapy.  
An orthopedic physical therapy medical entry shows that the 
veteran gave a history of seeing a chiropractor, who 
diagnosed him with curvature of the L-5 spine and curvature 
that was wearing on his disc.  It was also noted that the 
veteran's present episode of pain began following low crawl 
training.  At that time, it appears as though x-ray findings 
revealed "spondylo without lysthesis at L5."  The diagnosis 
was low back pain secondary to the x-ray findings.  The 
reports then show that the veteran received a medical profile 
in August 1974, and that "defect at L5 (spondylolysis)" was 
noted.  The medical profile indicated his condition was 
permanent and recommended a military occupational specialty 
(MOS) change.  On discharge examination in August 1974, 
"spondylolysis L5" was noted.  The veteran separated from 
service in September 1974.

Reports from the Social Security Administration (SSA) contain 
a November 1994 report from Q.P., M.D., noting that the 
veteran does have evidence of muscle spasm in the mid and 
lower back on the left side and that it could be secondary to 
poor posture and a poor gait due to favoring of the left 
knee.  The SSA reports also contain an August 1996 
radiological consultation report of the lumbosacral spine 
with an impression of no abnormality demonstrated and a 
September 1996 consultation request report, showing 
essentially normal clinical findings and noting that x-rays 
were grossly within normal limits.

On VA examination in January 2003, the diagnosis was 
lumbosacral strain.  The examiner did not render a medical 
opinion regarding the etiology of the veteran's low back 
disorder.

VA outpatient treatment reports dated from 2003 to 2005 show 
treatment for complaints of low back pain, and that the 
veteran attributed his pain to training while in service.  It 
is noted that a January 2003 MRI of the spine revealed normal 
findings and that a February 2003 medical entry notes low 
back pain-may be discogenic, although radiograph of the 
spine was normal last month.  As previously noted, a January 
2004 MRI shows L3-4 and L5-S1 disc desiccation with annular 
tears, no central source of bilateral lower extremity 
radiculopathy identified, and no spondylolysis.  A July 2005 
clinical entry noted chronic low back pain and lumbar 
degenerative disc disease.  It was noted that the basic 
picture was one of mechanical low back pain related to poor 
conditioning and the apparent leg length discrepancy may also 
contribute to the veteran's low back pain.

Given the service medical records which show treatment for a 
low back injury and the conflicting post-service clinical 
findings, varying between whether a disability is or is not 
present and the etiology for any disability present, the 
Board finds that a VA examination is required in this case 
under the duty to assist provisions codified at 38 U.S.C.A. § 
5103A(d) (West 2002) and by regulation found at 38 C.F.R. § 
3.159(c)(4) (2007).  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Section 
3.159(c)(4) sets forth three criteria to determine whether 
the VA is required to provide a medical examination, 
including: whether the veteran has a current disability, 
whether an injury was suffered in service, and whether that 
current disability may be associated with the veteran's in-
service injury.  The veteran has met the threshold burden 
required under § 3.159(c)(4).  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006) (recognizing that the "may be 
associated" element is a low threshold).  Specifically, 
there is evidence of an in-service injury to the veteran's 
back, the veteran attributes his disability to that in-
service event, and there is evidence of a current low back 
disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

The Board further notes that the claims file does not contain 
a copy of the veteran's DD 214 Form.  Instead, the claims 
file contains an electronic extract.  If available, obtain a 
copy of the veteran's DD 214 and any other personnel records 
associated with the veteran's separation from service from 
the National Personnel Records Center.

The Board also notes that it appears that the veteran may not 
have been informed of the requirements set by the United 
States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, provide the 
veteran with proper notice as required by the Veterans Claims 
Assistance Act of 2000.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007), including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

2.  Contact the veteran at his most recent 
address of record, and ask that he provide 
the names and addresses of any medical 
provider, VA or non-VA, who has treated 
him for his low back disorder.  After 
obtaining the appropriate release for 
information authorization(s), obtain any 
records indicated by the veteran that have 
not already been associated with his 
claims file.  Incorporate all information 
into the veteran's claims folder.

3.  Obtain from the National Personnel 
Records Center in St. Louis, Missouri, a 
copy of the veteran's DD 214 Form, and the 
veteran's service personnel records 
associated with his discharge from 
service, if any.  All attempts made should 
be documented.  If the veteran's DD 214 
Form and service personnel records cannot 
be obtained, the veteran must be contacted 
and provided with an opportunity to submit 
such evidence.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back disability.  The 
examiner should review the veteran's 
claims folder.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.

After reviewing the claims file, the 
veteran's history, and examining the 
veteran, the examiner should identify all 
low back disabilities present.  If no 
disability is present, the examiner should 
so state.  For any disability present, the 
examiner should opine whether the 
veteran's low back disability pre-existed 
service.  If any disability pre-existed 
service, the examiner should opine whether 
it is at least as likely as not (i.e., 
probability of 50 percent or more) that 
there was any permanent increase in 
severity of the veteran's low back 
disability during service that was beyond 
natural progression of the disability.  If 
any disability did not pre-exist service, 
the examiner should opine whether it is at 
least as likely as not (i.e., probability 
of 50 percent or more) that the veteran's 
low back disability began in service or as 
a result of active service.  All opinions 
must be supported by a complete rationale.

5.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, he should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  

The matter should then be returned to the Board, if in order, 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



